Per Curiam.
In this action to quiet title, the appeal challenges the trial court’s interpretation of the deeds and maps on which the plaintiffs, Lawrence Loeb and Allen Loeb, relied to establish their title against the defendant, Al-Mor Corporation. The plaintiffs instituted a complaint in two counts against the defendant, seeking relief on alternate theories of record title and adverse possession. The trial court, after a hearing, rendered a judgment in favor of the defendant on both counts. The plaintiffs appealed from that judgment to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 4023 and General Statutes § 51-199 (c).
Our examination of the record on this appeal, and the briefs and arguments of the parties, persuades us that the judgment of the trial court should be affirmed. In the circumstances of this case, the interpretation of a stipulation of the parties and of the various contested deeds and maps constituted factual issues properly resolved in the thoughtful and comprehensive memorandum of decision filed by the trial court. Loeb v. Al-Mor Corporation, 42 Conn. Sup. 279, 615 A.2d 182 (1991). Because that memorandum of decision fully states and meets the arguments raised in the present appeal, we adopt the trial court’s well reasoned decision as a correct statement of the facts and the applicable law on the contested issues. It would serve no useful purpose for us to repeat the discussion therein contained. See Einbinder v. Board of Tax Review, 217 Conn. 240, 242, 584 A.2d 1188 (1991); Fogg v. Wakelee, 196 Conn. 287, 288, 492 A.2d 511 (1985).
The judgment is affirmed.